     Case 5:18-cv-00680-JKP-RBF Document 82 Filed 10/30/20 Page 1 of 11




                                              §
                                              §
                ,                             §
                                              §
v.                                            §                          18      680 JKP-RBF
                                              §
                                              §
                                              §
                                              §




                                      RUSSELL ZINTER; JACK MILLER; BRIAN HOWD;



                                                                                (“Plaintiffs”)




                                        (“Individual Defendants”); and

                                                         (“City”) (collectively referred to as

“Defendants”)                             collectively, “the Parties”)

                    Protective Order (“Protective Order”).                              ,

                    as follows




     ’                                                                                      1
     Case 5:18-cv-00680-JKP-RBF Document 82 Filed 10/30/20 Page 2 of 11




1.




2.

         “                    n”                 ’              ,         ’



Questions

             non                                           ,

employees of the City (“Deponents”           “       ”

“                        ”,



                         ,               ,                 ’              ’



“                    ”



                                     .

                                                                    ,

                              .

3.




     ’                                                                    2
Case 5:18-cv-00680-JKP-RBF Document 82 Filed 10/30/20 Page 3 of 11




                b




    b.

                                          3




         v.




         Such




’                                                                    3
     Case 5:18-cv-00680-JKP-RBF Document 82 Filed 10/30/20 Page 4 of 11




4.

 .




                                                                          ,




b.

                                             ob




 .




     ’                                                                    4
     Case 5:18-cv-00680-JKP-RBF Document 82 Filed 10/30/20 Page 5 of 11




5.




6.




7.




                                                                          on




     ’                                                                     5
Case 5:18-cv-00680-JKP-RBF Document 82 Filed 10/30/20 Page 6 of 11




                                                           n




                                            .

    8.




                                                                ,




         3

    b.

                                                                     nd,

                                                3




’                                                                      6
Case 5:18-cv-00680-JKP-RBF Document 82 Filed 10/30/20 Page 7 of 11




                                                                      y




                                                        For Counsel Only



    9.




    10.




’                                                                      7
Case 5:18-cv-00680-JKP-RBF Document 82 Filed 10/30/20 Page 8 of 11




    11.



                                                           on



                                                                     ng




    12.




                                              d




    b.




’                                                                     8
Case 5:18-cv-00680-JKP-RBF Document 82 Filed 10/30/20 Page 9 of 11




                                                   bu




    13.




    14.    Under Seal




’                                                                    9
Case 5:18-cv-00680-JKP-RBF Document 82 Filed 10/30/20 Page 10 of 11




    15.




                                                                      3

              3




    16.

                                                                      d




    17.




          p




’                                                                     10
Case 5:18-cv-00680-JKP-RBF Document 82 Filed 10/30/20 Page 11 of 11
